ORDER

PER CURIAM.
Jackie R. Straatman (hereinafter, “Mother”) appeals from the judgment entered in the Circuit Court of Franklin County dissolving her marriage to Louis W. Straatman (hereinafter, “Father”). On appeal, she argues the trial court erred in (1) failing to issue written findings of fact as required by Rule 73.01; (2) failing to set forth the specific factors that make the court’s child custody determination in the child’s best interest, as required by section 452.375.6 RSMo Cum.Supp.1999; (3) awarding primary physical custody of the parties’ youngest son to Father; and (4) awarding Father a disproportionate share of the marital assets.
We have reviewed the briefs of the parties and the record on appeal. The trial court’s judgment is supported by substantial evidence, is not against the weight of evidence, and does not erroneously declare or misapply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We have, however, provided the parties with a memorandum for their use only, setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).